 
 
II 
110th CONGRESS 1st Session 
S. 276 
IN THE SENATE OF THE UNITED STATES 
 
January 11, 2007 
Mrs. Feinstein (for herself and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To strengthen the consequences of the fraudulent use of United States or foreign passports and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Passport and Visa Security Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Reform of passport fraud offenses 
Sec. 101. Trafficking in passports. 
Sec. 102. False statement in an application for a passport. 
Sec. 103. Forgery and unlawful production of a passport. 
Sec. 104. Misuse of a passport. 
Sec. 105. Schemes to defraud aliens. 
Sec. 106. Immigration and visa fraud. 
Sec. 107. Alternative imprisonment maximum for certain offenses. 
Sec. 108. Attempts, conspiracies, jurisdiction, and definitions. 
Sec. 109. Clerical amendment. 
TITLE II—Other reforms 
Sec. 201. Directive to the United States Sentencing Commission. 
Sec. 202. Release and detention prior to disposition. 
Sec. 203. Protection for legitimate refugees and asylum seekers. 
Sec. 204. Diplomatic security service. 
Sec. 205. Uniform statute of limitations for certain immigration, passport, and naturalization offenses.  
IReform of passport fraud offenses 
101.Trafficking in passportsSection 1541 of title 18, United States Code, is amended to read as follows: 
 
1541.Trafficking in passports 
(a)Multiple PassportsAny person who, during any period of 3 years or less, knowingly— 
(1)and without lawful authority produces, issues, or transfers 10 or more passports; 
(2)forges, counterfeits, alters, or falsely makes 10 or more passports; 
(3)secures, possesses, uses, receives, buys, sells, or distributes 10 or more passports, knowing the passports to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, or produced or issued without lawful authority; or 
(4)completes, mails, prepares, presents, signs, or submits 10 or more applications for a United States passport, knowing the applications to contain any false statement or representation, shall be fined under this title, imprisoned not more than 20 years, or both.
(b)Passport MaterialsAny person who knowingly and without lawful authority produces, buys, sells, possesses, or uses any official material (or counterfeit of any official material) used to make a passport, including any distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall be fined under this title, imprisoned not more than 20 years, or both. . 
102.False statement in an application for a passportSection 1542 of title 18, United States Code, is amended to read as follows: 
 
1542.False statement in an application for a passport 
(a)In generalWhoever knowingly makes any false statement or representation in an application for a United States passport, or mails, prepares, presents, or signs an application for a United States passport knowing the application to contain any false statement or representation, shall be fined under this title, imprisoned not more than 15 years, or both. 
(b)Venue 
(1)In generalAn offense under subsection (a) may be prosecuted in any district— 
(A)in which the false statement or representation was made or the application for a United States passport was prepared or signed; or 
(B)in which or to which the application was mailed or presented. 
(2)Acts occurring outside the United StatesAn offense under subsection (a) involving an application for a United States passport prepared and adjudicated outside the United States may be prosecuted in the district in which the resultant passport was or would have been produced. 
(c)Savings clauseNothing in this section may be construed to limit the venue otherwise available under sections 3237 and 3238 of this title. . 
103.Forgery and unlawful production of a passportSection 1543 of title 18, United States Code, is amended to read as follows: 
 
1543.Forgery and unlawful production of a passport 
(a)ForgeryAny person who knowingly— 
(1)forges, counterfeits, alters, or falsely makes any passport; or 
(2)transfers any passport knowing it to be forged, counterfeited, altered, falsely made, stolen, or to have been produced or issued without lawful authority, shall be fined under this title, imprisoned not more than 15 years, or both.
(b)Unlawful ProductionAny person who knowingly and without lawful authority— 
(1)produces, issues, authorizes, or verifies a passport in violation of the laws, regulations, or rules governing the issuance of the passport; 
(2)produces, issues, authorizes, or verifies a United States passport for or to any person knowing or in reckless disregard of the fact that such person is not entitled to receive a passport; or 
(3)transfers or furnishes a passport to any person for use by any person other than the person for whom the passport was issued or designed, shall be fined under this title, imprisoned not more than 15 years, or both.. 
104.Misuse of a passportSection 1544 of title 18, United States Code, is amended to read as follows: 
 
1544.Misuse of a passportAny person who knowingly— 
(1)uses any passport issued or designed for the use of another; 
(2)uses any passport in violation of the conditions or restrictions therein contained, or in violation of the laws, regulations, or rules governing the issuance and use of the passport; 
(3)secures, possesses, uses, receives, buys, sells, or distributes any passport knowing it to be forged, counterfeited, altered, falsely made, procured by fraud, or produced or issued without lawful authority; or 
(4)violates the terms and conditions of any safe conduct duly obtained and issued under the authority of the United States, shall be fined under this title, imprisoned not more than 15 years, or both.. 
105.Schemes to defraud aliensSection 1545 of title 18, United States Code, is amended to read as follows: 
 
1545.Schemes to defraud aliens 
(a)In GeneralAny person who knowingly executes a scheme or artifice, in connection with any matter that is authorized by or arises under Federal immigration laws or any matter the offender claims or represents is authorized by or arises under Federal immigration laws, to— 
(1)defraud any person; or 
(2)obtain or receive money or anything else of value from any person by means of false or fraudulent pretenses, representations, promises, shall be fined under this title, imprisoned not more than 15 years, or both.
(b)MisrepresentationAny person who knowingly and falsely represents that such person is an attorney or an accredited representative (as that term is defined in section 1292.1 of title 8, Code of Federal Regulations (or any successor regulation to such section)) in any matter arising under Federal immigration laws shall be fined under this title, imprisoned not more than 15 years, or both. . 
106.Immigration and visa fraudSection 1546 of title 18, United States Code, is amended to read as follows: 
 
1546.Immigration and visa fraud 
(a)In generalAny person who knowingly— 
(1)uses any immigration document issued or designed for the use of another; 
(2)forges, counterfeits, alters, or falsely makes any immigration document; 
(3)completes, mails, prepares, presents, signs, or submits any immigration document knowing it to contain any materially false statement or representation; 
(4)secures, possesses, uses, transfers, receives, buys, sells, or distributes any immigration document knowing it to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, or produced or issued without lawful authority; 
(5)adopts or uses a false or fictitious name to evade or to attempt to evade the immigration laws; or 
(6)transfers or furnishes, without lawful authority, an immigration document to another person for use by a person other than the person for whom the passport was issued or designed, shall be fined under this title, imprisoned not more than 15 years, or both.
(b)TraffickingAny person who, during any period of 3 years or less, knowingly— 
(1)and without lawful authority produces, issues, or transfers 10 or more immigration documents; 
(2)forges, counterfeits, alters, or falsely makes 10 or more immigration documents; 
(3)secures, possesses, uses, buys, sells, or distributes 10 or more immigration documents, knowing the immigration documents to be forged, counterfeited, altered, stolen, falsely made, procured by fraud, or produced or issued without lawful authority; or 
(4)completes, mails, prepares, presents, signs, or submits 10 or more immigration documents knowing the documents to contain any materially false statement or representation, shall be fined under this title, imprisoned not more than 20 years, or both.
(c)Immigration document materialsAny person who knowingly and without lawful authority produces, buys, sells, possesses, or uses any official material (or counterfeit of any official material) used to make immigration documents, including any distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall be fined under this title, imprisoned not more than 20 years, or both. 
(d)Employment documentsWhoever uses— 
(1)an identification document, knowing (or having reason to know) that the document was not issued lawfully for the use of the possessor; 
(2)an identification document knowing (or having reason to know) that the document is false; or 
(3)a false attestation, for the purpose of satisfying a requirement of section 274A(b) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)), shall be fined under this title, imprisoned not more than 5 years, or both.. 
107.Alternative imprisonment maximum for certain offensesSection 1547 of title 18, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by striking (other than an offense under section 1545); 
(2)in paragraph (1), by striking 15 and inserting 20; and 
(3)in paragraph (2), by striking 20 and inserting 25. 
108.Attempts, conspiracies, jurisdiction, and definitionsChapter 75 of title 18, United States Code, is amended by adding after section 1547 the following new sections: 
 
1548.Attempts and conspiraciesAny person who attempts or conspires to violate any section of this chapter shall be punished in the same manner as a person who completed a violation of that section. 
1549.Additional jurisdiction 
(a)In GeneralAny person who commits an offense under this chapter within the special maritime and territorial jurisdiction of the United States shall be punished as provided under this chapter. 
(b)Extraterritorial JurisdictionAny person who commits an offense under this chapter outside the United States shall be punished as provided under this chapter if— 
(1)the offense involves a United States passport or immigration document (or any document purporting to be such a document) or any matter, right, or benefit arising under or authorized by Federal immigration laws; 
(2)the offense is in or affects foreign commerce; 
(3)the offense affects, jeopardizes, or poses a significant risk to the lawful administration of Federal immigration laws, or the national security of the United States; 
(4)the offense is committed to facilitate an act of international terrorism (as defined in section 2331) or a drug trafficking crime (as defined in section 929(a)(2)) that affects or would affect the national security of the United States; 
(5)the offender is a national of the United States or an alien lawfully admitted for permanent residence (as those terms are defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); or 
(6)the offender is a stateless person whose habitual residence is in the United States. 
1550.Authorized law enforcement activitiesNothing in this chapter shall prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or a political subdivision of a State, or an intelligence agency of the United States, or any activity authorized under title V of the Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat. 933). 
1551.DefinitionsAs used in this chapter: 
(1)The term application for a United States passport includes any document, photograph, or other piece of evidence submitted in support of an application for a United States passport. 
(2)The term false statement or representation includes a personation or an omission. 
(3)The term immigration document— 
(A)means any application, petition, affidavit, declaration, attestation, form, visa, identification card, alien registration document, employment authorization document, border crossing card, certificate, permit, order, license, stamp, authorization, grant of authority, or other official document, arising under or authorized by the immigration laws of the United States; and 
(B)includes any document, photograph, or other piece of evidence attached to or submitted in support of an immigration document described in subparagraph (A). 
(4)The term immigration laws includes— 
(A)the laws described in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)); 
(B)the laws relating to the issuance and use of passports; and 
(C)the regulations prescribed under the authority of any law described in subparagraph (A) or (B). 
(5)A person does not exercise lawful authority if the person abuses or improperly exercises lawful authority the person otherwise holds. 
(6)The term passport means— 
(A)a travel document attesting to the identity and nationality of the bearer that is issued under the authority of the Secretary of State, a foreign government, or an international organization; or 
(B)any instrument purporting to be a document described in subparagraph (A). 
(7)The term produce means to make, prepare, assemble, issue, print, authenticate, or alter. 
(8)The term to present means to offer or submit for official processing, examination, or adjudication. Any such presentation continues until the official processing, examination, or adjudication is complete. 
(9)The use of a passport or an immigration document referred to in section 1541(a), 1543(b), 1544, 1546(a), and 1546(b) of this chapter includes— 
(A)any officially authorized use; 
(B)use to travel; 
(C)use to demonstrate identity, residence, nationality, citizenship, or immigration status; 
(D)use to seek or maintain employment; or 
(E)use in any matter within the jurisdiction of the Federal government or of a State government. . 
109.Clerical amendmentThe table of sections for chapter 75 of title 18, United States Code, is amended to read as follows: 
 
 
Sec. 
1541. Trafficking in passports. 
1542. False statement in an application for a passport. 
1543. Forgery and unlawful production of a passport. 
1544. Misuse of a passport. 
1545. Schemes to defraud aliens. 
1546. Immigration and visa fraud. 
1547. Alternative imprisonment maximum for certain offenses. 
1548. Attempts and conspiracies. 
1549. Additional jurisdiction. 
1550. Authorized law enforcement activities. 
1550. Definitions.  . 
IIOther reforms 
201.Directive to the United States Sentencing Commission 
(a)In generalPursuant to the authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall promulgate or amend the sentencing guidelines, policy statements, and official commentaries related to passport fraud offenses, including the offenses described in chapter 75 of title 18, United States Code, as amended by section 2, to reflect the serious nature of such offenses. 
(b)ReportNot later than one year after the date of the enactment of this Act, the United States Sentencing Commission shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section. 
202.Release and detention prior to disposition 
(a)DetentionSection 3142(e) of title 18, United States Code, is amended to read as follows: 
 
(e)Detention
(1)If, after a hearing pursuant to the provisions of subsection (f) of this section, the judicial officer finds that no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of any other person and the community, such judicial officer shall order the detention of the person before trial. 
(2)In a case described in subsection (f)(1) of this section, a rebuttable presumption arises that no condition or combination of conditions will reasonably assure the safety of any other person and the community if such judicial officer finds that— 
(A)the person has been convicted of a Federal offense that is described in subsection (f)(1) of this section, or of a State or local offense that would have been an offense described in subsection (f)(1) of this section if a circumstance giving rise to Federal jurisdiction had existed; 
(B)the offense described in subparagraph (A) of this paragraph was committed while the person was on release pending trial for a Federal, State, or local offense; and 
(C)a period of not more than five years has elapsed since the date of conviction, or the release of the person from imprisonment, for the offense described in subparagraph (A) of this paragraph, whichever is later. 
(3)Subject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of the community if the judicial officer finds that there is probable cause to believe that the person committed an offense for which a maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, an offense under section 924(c), 956(a), or 2332b of this title, or an offense listed in section 2332b(g)(5)(B) of this title for which a maximum term of imprisonment of 10 years or more is prescribed, or an offense involving a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of this title. 
(4)Subject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required if the judicial officer finds that there is probable cause to believe that the person— 
(A)is an alien; and 
(B)
(i)has no lawful immigration status in the United States; 
(ii)is the subject of a final order of removal; or 
(iii)has committed a felony offense under chapter 75 of this title. . 
(b)Factors to be consideredSection 3142(g)(3) of title 18, United States Code, is amended— 
(1)in subparagraph (A), by striking and at the end; and 
(2)by adding at the end the following new subparagraph: 
 
(C)the person's immigration status; and . 
203.Protection for legitimate refugees and asylum seekers 
(a)Protection for legitimate refugees and asylum seekersThe Attorney General, in consultation with the Secretary of Homeland Security, shall develop binding prosecution guidelines for Federal prosecutors to ensure that any prosecution of an alien seeking entry into the United States by fraud is consistent with the United States treaty obligations under Article 31(1) of the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)). 
(b)No private right of actionThe guidelines required by subsection (a), and any internal office procedures adopted pursuant thereto, are intended solely for the guidance of attorneys for the United States. This section, such guidelines, and the process for determining such guidelines are not intended to, do not, and may not be relied upon to create any right or benefit, substantive or procedural, enforceable at law by any party in any administrative, civil, or criminal matter 
204.Diplomatic security serviceSection 37(a)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is amended to read as follows: 
 
(1)conduct investigations concerning— 
(A)illegal passport or visa issuance or use; 
(B)identity theft or document fraud affecting or relating to the programs, functions, and authorities of the Department of State; 
(C)violations of chapter 77 of title 18, United States Code; and 
(D)Federal offenses committed within the special maritime and territorial jurisdiction defined in paragraph (9) of section 7 of title 18, United States Code; . 
205.Uniform statute of limitations for certain immigration, passport, and naturalization offenses 
(a)In generalSection 3291 of title 18, United States Code, is amended to read as follows: 
 
3291.Immigration, passport, and naturalization offenses 
No person shall be prosecuted, tried, or punished for a violation of any section of chapters 69 (relating to nationality and citizenship offenses) or 75 (relating to passport and visa offenses) of this title, or for an attempt or conspiracy to violate any such section, unless the indictment is returned or the information is filed within ten years after the commission of the offense. . 
(b)Clerical AmendmentThe table of sections for chapter 213 of title 18, United States Code, is amended by striking the item relating to section 3291 and inserting the following: 
 
 
3291. Immigration, passport, and naturalization offenses  . 
 
